DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the correspondence filed on 02/11/2021. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/11/2021 and 02/08/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 31-57 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes Gaidar et al. (US 2018/0068091; Hereinafter “Gaidar”) in view of Moss-Pultz et al. (US 2016/0300234; Hereinafter “Moss”). However, none of Gaidar, nor Moss, teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in independent claims 31, 44, and 54. For example, none of the cited prior art teaches or suggest the steps of “wherein the copyright information and the digital content are recorded on a blockchain of a blockchain network, each of the plurality of unique IDs comprising a corresponding timestamp of an update associated with the digital content; converting the plurality of unique IDs to one or more digital watermarks based on the one or more features, wherein, when the one or more digital watermarks are printed on the one or more printable materials, the one or more digital watermarks are not apparent to an unaided human eye, the one or more digital watermarks provide a timeline of updates associated with the digital content when extracted from the one or more printable materials, and the one or more digital watermarks enable retrieval of the copyright information from the blockchain based on the plurality of unique IDs.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437